MEMORANDUM DECISION
                                                                        Jun 10 2015, 9:30 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jeffrey S. Jacob                                          Gregory F. Zoeller
      Jacob, Hammerle & Johnson                                 Attorney General of Indiana
      Zionsville, Indiana
                                                                Cynthia L. Ploughe
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael Sidelinger,                                      June 10, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               06A05-1411-CR-543
              v.
                                                               Appeal from the Boone Superior
      State of Indiana,                                        Court
                                                               The Honorable Rebecca McClure,
      Appellee-Plaintiff,                                      Judge
                                                               Cause No. 06D02-0709-FB-1015




      Robb, Judge.



                                Case Summary and Issues
[1]   In early 2013, the State filed two petitions to revoke Michael Sidelinger’s

      probation, alleging that he violated his probation by using methamphetamine

      Court of Appeals of Indiana | Memorandum Decision 06A05-1411-CR-543 | June 10, 2015      Page 1 of 6
      and by committing new criminal offenses of burglary and theft. The trial court

      eventually revoked Sidelinger’s probation. He raises two issues on appeal: (1)

      whether it was a violation of due process to hold Sidelinger’s probation

      violation hearing before resolution of his new criminal charges; and (2) whether

      there was sufficient evidence to establish that he violated the terms of his

      probation. Concluding that the timing of Sidelinger’s hearing did not violate

      his right to due process and that there was sufficient evidence of his probation

      violations, we affirm.



                               Facts and Procedural History
[2]   On September 14, 2007, the State charged Sidelinger with four counts of Class

      B felony burglary and four counts of Class D felony theft. On October 2, 2012,

      Sidelinger pled guilty to four counts of Class B felony burglary, and the State

      dismissed the remaining charges. On the same date, Sidelinger was sentenced

      to sixteen years, with nine years and 256 days executed and the remainder

      suspended to probation.1


[3]   On January 16, 2013, the State filed a petition to revoke Sidelinger’s probation,

      alleging he committed new crimes of burglary and theft in Carroll County, for

      which he had been charged, and also that he used methamphetamine. On

      February 19, 2013, the State filed a second petition to revoke Sidelinger’s




      1
          Sidelinger’s executed sentence amounted to time served.


      Court of Appeals of Indiana | Memorandum Decision 06A05-1411-CR-543 | June 10, 2015   Page 2 of 6
      probation, alleging that he had also committed and been charged with burglary

      and theft in Boone County.


[4]   After several continuances, a hearing was held on October 23, 2014. Sidelinger

      admitted to using methamphetamine while on probation, and he also admitted

      to committing burglary in Boone County, for which he had been convicted after

      pleading guilty. Sidelinger did not admit to the allegations of burglary and theft

      in Carroll County, because that case was not yet resolved. The State presented

      evidence supporting that allegation through testimony from Delphi Police

      Department Officer Stephen Mullin. Sidelinger chose not to cross-examine

      Officer Mullin at the hearing. The trial court found the State proved its

      allegations by a preponderance of evidence and ordered Sidelinger to serve the

      remainder of his sentence with the Department of Correction. This appeal

      followed.



                                 Discussion and Decision
                                      I. Standard of Review
[5]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Heaton v. State, 984 N.E.2d 614, 616 (Ind.

      2013) (citation omitted). The trial court has discretion to set probation

      conditions and to revoke probation upon violation of a condition. Id. Thus, an

      appeal from a trial court’s finding of a violation and the resulting sanction are

      reviewed only for an abuse of discretion. Id. An abuse of discretion occurs if


      Court of Appeals of Indiana | Memorandum Decision 06A05-1411-CR-543 | June 10, 2015   Page 3 of 6
      the decision is clearly against the logic and effect of the facts and circumstances

      or if it is contrary to law. Id.


                                          II. Due Process
[6]   Sidelinger contends that holding his probation revocation hearing prior to

      resolution of his new criminal charges in Carroll County violated his

      constitutional rights. Specifically, he claims he was denied his “right to

      confront and cross-examine adverse witnesses,” although his argument also

      contains reference to his right to be free from self-incrimination. See Appellant’s

      Brief at 3-4.


[7]   Although probationers are not entitled to the full spectrum of constitutional

      rights afforded to a defendant in a criminal trial, there remain some due process

      limits on the revocation of probation. Woods v. State, 892 N.E.2d 637, 640 (Ind.

      2008). Our supreme court has identified the minimum due process

      requirements afforded to a probationer at a revocation hearing: “(a) written

      notice of the claimed violations of probation; (b) disclosure of the evidence

      against him; (c) an opportunity to be heard and present evidence; (d) the right to

      confront and cross-examine adverse witnesses; and (e) a neutral and detached

      hearing body.” Id.


[8]   At the revocation hearing, Sidelinger was given the opportunity to cross-

      examine the State’s witness, and he declined. See Transcript at 17. Thus, there

      is no merit to his claim that he was denied an opportunity to confront and

      cross-examine adverse witnesses at his hearing.

      Court of Appeals of Indiana | Memorandum Decision 06A05-1411-CR-543 | June 10, 2015   Page 4 of 6
[9]    To the extent that Sidelinger is attempting to make a more general due process

       argument or one based on his privilege against self-incrimination, he cites no

       case law or statutory provision supporting his position that a probation

       revocation hearing cannot be held until resolution of his new criminal charges.

       Indiana Code section 35-38-2-3, wherein due process requirements for

       probation revocation hearings are codified, see Woods, 892 N.E.2d at 640,

       contains no requirement that the hearing be held only after resolution of new

       criminal charges. Moreover, this court has previously held that a probation

       revocation hearing based on new criminal charges need not wait until after

       resolution of those charges. See Davis v. State, 743 N.E.2d 793, 794-96 (Ind. Ct.

       App. 2001), trans. denied. Sidelinger has not persuaded us that our decision in

       Davis was incorrect.


                                    III. Probation Violation
[10]   Sidelinger also argues that there was not sufficient evidence to support a finding

       that he violated his probation. The trial court’s discretion to revoke probation is

       triggered by a violation of a condition of probation. Ind. Code § 35-38-2-3(a).

       The State must prove a violation by a preponderance of the evidence. Ind.

       Code § 35-38-2-3(f).


[11]   Sidelinger claims that the State’s evidence of his probation violations was

       insufficient because the timing of his hearing prevented him from properly

       defending against the State’s allegations. But as discussed above, holding the

       hearing before resolution of his charges in Carroll County did not violate his


       Court of Appeals of Indiana | Memorandum Decision 06A05-1411-CR-543 | June 10, 2015   Page 5 of 6
       due process rights. Even if introduction of evidence concerning recent crimes in

       Carroll County was improper, Sidelinger’s admissions to the State’s other

       allegations of burglary and methamphetamine use are sufficient to support the

       trial court’s finding of a probation violation and the resulting revocation of

       probation. “When a probationer admits to the violations, the procedural

       safeguards [required for a revocation hearing] and the evidentiary hearing are

       unnecessary. Instead, the court can proceed to the second step of the inquiry

       and determine whether the violation warrants revocation.” Woods, 892 N.E.2d

       at 640. And this court has previously said that “[t]he violation of a single

       condition of probation is sufficient to revoke probation.” Snowberger v. State,

       938 N.E.2d 294, 296 (Ind. Ct. App. 2010). Thus, the trial court was presented

       with sufficient evidence to find Sidelinger violated probation.



                                               Conclusion
[12]   Concluding Sidelinger’s due process rights were not violated and that there was

       sufficient evidence that he violated the terms of his probation, we affirm.


[13]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 06A05-1411-CR-543 | June 10, 2015   Page 6 of 6